UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7543


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL JERMAINE MCDOWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:15-cr-00033-F-1; 5:16-cv-00364-F)


Submitted:   March 30, 2017                 Decided:   April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Jermaine McDowell, Appellant Pro Se.        Donald Russell
Pender,   Assistant  United States  Attorney,      Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael     Jermaine    McDowell        seeks   to        appeal    the     district

court’s    order     denying   relief      on    his   28    U.S.C.       § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial      showing         of     the    denial     of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537     U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

McDowell has not made the requisite showing.                             Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                           2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3